NO. 07-08-0303-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  JUNE 8, 2009
                         ______________________________

                                    AARON R. DIAL,

                                                            Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2006-413,416; HON. CECIL PURYEAR, PRESIDING
                       _______________________________

                              On Motion for Rehearing
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before the court is appellant’s motion for rehearing. We grant the motion

for rehearing, withdraw the original opinion and judgment issued on March 24, 2009, and

substitute this opinion for the one we previously issued.

      Aaron R. Dial appeals a judgment revoking his probation and sentencing him to two

years confinement in a state jail facility for the offense of possession of a controlled

substance. Through two complaints, he apparently argues that 1) the trial court erred in
failing to conduct an investigation into whether his plea of guilty to the original offense was

voluntary, and 2) the trial court relied upon illegally obtained evidence in finding that

appellant failed to identify himself to a police officer. We affirm the judgment.

        Issue One – Investigating Voluntariness of Guilty Plea

        In a rather rambling discourse, appellant complains about the voluntariness of his

guilty plea which resulted in the trial court’s decision to revoke his community supervision.

We are unsure of whether he contends that the plea was involuntary, that he should have

been entitled to withdraw his plea, or that the trial court failed to inquire into the

voluntariness of his prior plea at the subsequent revocation hearing.1 If it is the first, then

we cannot consider the dispute via an appeal from an order revoking his community

supervision. Jordan v. State, 54 S.W.3d 783 (Tex. Crim. App. 2001) (affirming the

appellate court’s refusal to entertain claims regarding the voluntariness of the appellant’s

guilty plea because those claims should have been raised in an appeal from the imposition

of community supervision).

        If it is the second, then the claim was not preserved for appellant did not request

leave to withdraw his plea from the trial court. The Court of Criminal Appeals required as

much in Mendez v. State, 138 S.W.3d 334, 350 (Tex. Crim. App. 2004).




        1
          W e would ask those appearing before this court to cautiously proofread their briefs for typographical
errors, im proper gram m ar, and questionable sentence structure. So too would we ask them to note that the
longer a sentence is, the m ore difficult it is for the reader to understand it. Finally, it also would be wise to
rem em ber that the clarity of one’s discourse is m uch m ore im portant than its length.

                                                        2
        If it is the third, appellant’s receipt of the statutory admonishments was prima facie

evidence that his plea was knowing and voluntary.2 See Brown v. State, 11 S.W.3d 360,

362 (Tex. App.–Houston [1st Dist.] 2000, pet. ref’d) (holding that the receipt of statutory

admonishments is prima facie evidence that the plea is knowing and voluntary). Moreover,

without citation to either evidence or authority suggesting that one’s ingestion of cocaine

alone impairs his ability to think rationally, perceive the circumstances before him or

understand the consequences of his actions, we hesitate to impose on a trial judge the

duty contemplated by appellant. See Villareal v. State, 860 S.W.2d 529, 533 (Tex. App.

–Corpus Christi 1993, pet. ref’d) (stating the trial court had no duty to sua sponte examine

retrospectively the voluntariness of the defendant’s guilty plea even though he was found

incompetent at the adjudication hearing).

        Issue 2 - Illegal Detention

        Via his second issue, appellant attacks the trial court’s finding that he failed to

identify himself. Purportedly, the evidence upon which the trial court relied was acquired

through an illegal detention. Be that as it may, we do not see how that changes the validity

of the decision to revoke. Appellant’s failing to identify himself was only one of many

grounds alleged by the State in support of its motion. Moreover, appellant pled true to at

least two grounds the validity of which had nothing to do with his misidentifying himself to

a police officer. So, even if we were to accept appellant’s protestations about the

supposed illegal detention and ignore that finding as a ground supporting revocation,

nothing would change. Simply put, the decision to revoke is supported by the other


        2
        Though the appellate record does not contain a transcript of the original plea hearing, the written
adm onishm ents containing appellant’s signature appears in the clerk’s record.

                                                    3
findings about which he utters no complaint. Moore v. State, 605 S.W.2d 924, 926 (Tex.

Crim. App. 1980) (stating that only one ground can justify the trial court’s decision to revoke

community supervision).

       Accordingly, we overrule each issue and affirm the judgment.



                                                  Brian Quinn
                                                  Chief Justice

Publish.




                                              4